        19-13895-jlg        Doc 295        Filed 07/10/20 Entered 07/10/20 19:43:44          Main Document
                                                        Pg 1 of 1



          UNITED STATES BANKRUPTCY COURT
          SOUTHERN DISTRICT OF NEW YORK
          ------------------------------------------------------------ x
          In re:                                                        :
                                                                        :   Chapter 7
          ORLY GENGER,                                                  :
                                                                        :   Case No.: 19-13895 (JLG)
                                              Debtor.                   :
                                                                        :
          ------------------------------------------------------------- x

                                       DECLARATION OF PAUL LABOV, ESQ.

                   PAUL LABOV, pursuant to 28 U.S.C. § 1746(2), declares as follows:

                   1.      I am duly admitted to practice law in this State and before this Court. My firm

        represents Dalia Genger, (a) a creditor in the above-referenced bankruptcy case, (b) the plaintiff

        in the constructive trust action brought in connection with this case. See Adversary Proceeding #

        20-01010-jlg, and (c) the plaintiff in an action seeking to determine the discharge and/or

        dischargeability of the Debtor. See Dkt. No. 99. I respectfully submit this declaration in support

        of the common interest privilege shared by (a) Dalia Genger (“Ms. Genger”), (b) Sagi Genger

        (“Sagi”), and (c) the Orly Genger 1993 Trust (the “Orly Trust”), and its Trustee, Michael Oldner

        (“Mr. Oldner”), and their respective affiliated entities and legal counsel.

                   2.      I hereby attest that my firm’s communications with the parties set forth in Paragraph

        1 herein, including with their legal counsel, were confidential, were made pursuant to an express

        understanding that they would remain so, and were in furtherance of the parties’ shared common

        legal interests.

                   I hereby declare under penalty of perjury that the foregoing is true and correct.

        Dated: July 10, 2020
               New York, New York
                                                                            /s/ Paul Labov
                                                                                PAUL LABOV




4837-7033-5682.1
